EXHIBIT 10.18

LOGO [g55636g34z89.jpg]

ADDENDUM —EXPATRIATE AGREEMENT TO UNITED KINGDOM

Original Agreement Dated February 16, 2005

Amended on March 24, 2005

To:

   Thomas R. Hammond

From:

   Patricia H. Summers

Re:

   Temporary Assignment to United Kingdom

Date:

   October 1, 2009

This addendum extends your assignment agreement to April 1, 2011.

 

 

  Patricia H. Summers                                   
                               Date   Senior Vice President –
Global Human Resources  

I acknowledge receipt, understanding and acceptance of this addendum.

 

 

Thomas R. Hammond                                                           Date